Citation Nr: 1714169	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 3, 2009, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This appeal has been certified to the Board of Veterans' Appeals (Board) by the Agency of Original Jurisdiction (AOJ) as an appeal of a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which determined an effective date prior to November 3, 2009 for the grant of nonservice-connected pension benefits was not warranted in the Veteran's case.  Original jurisdiction was transferred to the RO in Winston-Salem, North Carolina prior to the initial certification to the Board.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in January 2015, when it was remanded for further development.  In its January 2015 remand, the Board explained reconsideration of a June 1995 decision denying entitlement to nonservice-connected pension was warranted, as opposed to consideration of a direct appeal of the January 2011 decision, because VA received official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c) (2016).

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2014, but he did not appear and has not requested a rescheduled hearing.  Accordingly, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

The Veteran provided evidence of his income for the period beginning November 3, 2008, but has failed to provide evidence to establish his countable annual income for nonservice-connected pension benefits purposes for the period prior to November 3, 2008.





CONCLUSION OF LAW

The criteria for an effective date of November 3, 2008, but no earlier, for the grant of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 5110 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2015.  This letter advised the Veteran of the additional information required to establish entitlement to the benefit sought.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome of this appeal turns on whether the Veteran met the income requirements for nonservice-connected pension benefits prior to the current effective date assigned for the award.  A medical opinion or examination is not required, and any treatment records that may be outstanding are irrelevant to whether the Veteran met the income requirements for nonservice-connected pension benefits prior to the current effective date assigned for the award.  The Veteran has not identified or requested assistance in obtaining any evidence related to his income for the requisite period.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2015, the Board remanded this matter to the AOJ to provide the Veteran the opportunity to submit income information for the period from September 8, 1999, to November 3, 2009.  The Board directed the AOJ to advise the Veteran that failure to submit the requested information could result in denial of the benefit sought.  In June 2015, the AOJ sent a letter to the Veteran that advised him of the specific evidence he must submit to establish entitlement to an earlier effective date for nonservice-connected pension benefits.  This letter also advised the Veteran that failure to provide this information could result in denial of the benefit sought, as outlined in the Board's remand directives.  Thus, the development directed by the Board has been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Generally, the effective date of an award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the current effective date for entitlement to nonservice-connected pension benefits is the date of a November 2009 claim; however, as noted in the introduction and explained in the Board's January 2015 remand, VA has received official service department records that require reconsideration of a June 1995 decision denying entitlement to nonservice-connected pension benefits.  Thus, the Board will use the Veteran's initial November 1994 pension claim as the date of the receipt of claim in this appeal.

Pension is payable to veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the claimant:  (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

The record conclusively establishes the Veteran has met the service requirements for pension eligibility.  He has not asserted and the record does not otherwise establish that he became permanently and totally disabled prior to reaching 65 years of age.  The Veteran has specifically argued that the proper effective date for entitlement to nonservice-connected pension benefits is September 8, 1999, the date he reached 65 years of age.

In January 2015, the Board remanded this matter to provide the Veteran the opportunity to submit income information for the period from September 8, 1999, to November 3, 2009, as this information is required to establish eligibility for nonservice-connected pension benefits.  As noted above, the AOJ sent the Veteran a letter in June 2015 asking him to complete a VA Form 21-0516, Eligibility Verification Report for each year after he reached 65 years of age.  The AOJ also sent a supplement statement of case to the Veteran in October 2015 outlining the reasons an earlier effective could not be granted based on the evidence currently of record.  These correspondences were sent to the Veteran's last known address.  Under the presumption of regularity, it is presumed the Veteran received proper notice of the additional requirements to establish entitlement to an earlier effective date for nonservice-connected pension benefits.  See Boyd v. McDonald, 27 Vet. App. 63 (2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties).  The Veteran has not asserted he did not receive notice of the additional requirements to establish entitlement to an earlier effective date for nonservice-connected pension benefits, and there is no indication they have been returned as undeliverable.  Thus, there is no evidence to rebut the presumption of regularity, and the Veteran is deemed to have received notice of the additional requirements to establish an earlier effective date for nonservice-connected pension benefits.

The Veteran was advised by the Board and the AOJ that failure to provide the requested information could result in the denial of entitlement to an earlier effective date for nonservice-connected pension benefits.  Yet, he did not respond to the request for evidence that is required to establish his eligibility for the benefit sought.  The type of evidence requested is not the type of evidence that VA can obtain for the Veteran.  The duty to assist is not always a one-way street; the Veteran has a duty to actively participate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Nevertheless, the Veteran's November 2009 application provided income information for the twelve-month period prior to the date of the application.  Thus, entitlement to an effective date of November 3, 2008, is warranted for the grant of nonservice-connected pension benefits based on the evidence of record.  Yet, there is no information as to the Veteran's income, his net worth, his spouse's income, and his relationship status with his spouse for the period from September 8, 1999 to November 3, 2008.  The Board acknowledges the Veteran reported on his November 2009 pension application that he had not worked in fifteen years; however, the Board finds this vague statement regarding his employment status is insufficient to establish his countable annual income for the period in question.  As such, entitlement to an effective date prior to November 3, 2008, cannot be granted because the Veteran has failed to provide sufficient evidence to establish his countable annual income for nonservice-connected pension benefits purposes for the period prior to November 3, 2008.  Accordingly, an effective date of November 3, 2008, but no earlier, for the grant of nonservice-connected pension benefits is warranted.


ORDER

Entitlement to an effective date prior to November 3, 2008, but no earlier, for the grant of nonservice-connected pension benefits is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


